           Case 7:17-cr-00225-NSR Document 160 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                         Court Exhibit:
SOUTPIERN DISTRICT OF NEW YORK
                                                    -X



UNITED STATES OF AMERICA,
                                                                     CONSENT TO PROCEED
                                                                     BEFORE A UNITED STATES
                -again st-                                           MAGISTRATE JUDGE ON A
                                                                     FELONY PLEA ALLOCUTION
Chukwuemeka Okparaeke
                                                                     Case No. 17 CR. 225 fNSR^

                                       Defendant.
                                                    -X



        The undersigned defendant, advised by my undersigned attorney, consents to a United States

Magistrate Judge presiding over the proceedings required by Rule 11, Fed. R. Crim. P., for me to enter a

plea of guilty in my case, or to change my plea, if one has previously been made, from not guilty to

guilty, in accordance with the Standing Order of the assigned United States District Judge under

Miscellaneous Docket M 10-468.1 understand that if my plea is accepted, my sentencing will take place


before the United States District Judge who is assigned, or who is to be assigned, to my case.

        I understand that I have the absolute right to Insist that all Rule 11 proceedings be conducted

before an Article III Judge, and hereby represent and confirm to the Magistrate Judge that no threats or

promises, or other improper inducements, have been made to cause me to consent to this procedure, and


that I do so voluntarily.

        IN WITNESS WHEREOF we have executed this consent on P;

C&urtho use,-White Plains, New-Y-o-d




X /s/ Chukwuemeka Okparaeke                         X /s/ Margaret M. ShaU<7_
                 Defendant                                             prney fcy>0efendant



                                              Accepted by:

                                                                   United States Magistrate Judge
